ACCEPTED
                                                                                                     06-14-00183-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                               5/11/2015 12:00:00 AM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

                              IN THE COURT OF APPEALS
                          SIXTH JUDICIAL DISTRICT OF TEXAS
                                   AT TEXARKANA
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
DONALD RAY BROWN,                                                             TEXARKANA, TEXAS
              Appellant                                                     5/11/2015 8:13:00 AM
                                                                                DEBBIE AUTREY
vs.                                                      Appellate Cause            Clerk
                                                                           No. 06-14-00183-CR

THE STATE OF TEXAS,
                Appellee

                         APPELLANT'S FIRST MOTION
              FOR EXTENSION OF TIME WITHIN WHICH TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW the Appellant in the above styled and numbered cause and respectfully

moves the Court in accordance with Tex. R. App. Pro. Rule 38.6 (d), to extend the time for filing

Appellant's Brief in this cause, and in support therefore would respectfully show unto the Court

as follows:

                                                 I.

       The certified Clerk's Record was timely filed on the 30th day of January, 2015, and the

certified Reporter's Record was timely filed on the 8th day of April, 2015.

                                                II.

       The current deadline for filing Appellant's Brief is the 11th day of May, 2015.

                                                III.

       The undersigned attorney has not had sufficient time to prepare Appellant's brief within

the currently prescribed time allotted and hereby requests an additional thirty (30) days in which

to prepare the brief. More specifically, undersigned attorney has been preparing for pretrial

hearings and trial in the following cases:




                                                 1
1.     United States vs Kevin Bolton, Cause No. 6:14CR60003-001, United States District

       Court for the Western District of Arkansas, a potential federal death penalty case wherein

       the undersigned is currently developing the defendant’s mitigation case to be presented to

       the United States Attorney’s Office for the Western District of Arkansas and to the

       United States Department of Justice in an effort to avoid authorization to seek the death

       penalty.

                                                IV.

       Appellant's attorney has not previously requested an extension of time to file the Brief in

this cause.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

Honorable Court extend the time for filing his brief in this cause until the 11th day of June, 2015.

                                                                   Respectfully submitted,

                                                                   CRAIG L. HENRY
                                                                   Attorney at Law
                                                                   723 Main Street
                                                                   P.O. Box 3226
                                                                   Texarkana, Texas 75504-3226
                                                                   (903) 792-4645
                                                                   FAX - (903) 792-5073
                                                                   Lawyrntx@aol.com



                                                                   By/s/ Craig L. Henry
                                                                      Craig L. Henry
                                                                      Arkansas Bar # 90142
                                                                      Oklahoma Bar # 016779
                                                                      Texas Bar # 09479260
                                                                      Attorney for Appellant




                                                 2
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion has been delivered

electronically and via courier to Mr. Jerry Rochelle, Bowie County District Attorney, 601 Main

Street, Texarkana, Texas 75501, this 9th day of August, 2015.




                                                                /s/ Craig L. Henry
                                                                Craig L. Henry




                                               3